

EMPLOYMENT AGREEMENT
THIS EMPLOYMENT AGREEMENT (“Agreement”) is entered into and to be effective as
of February 7, 2020, between David Colo, an individual (the “Executive”) and MGP
Ingredients, Inc., a Kansas corporation (the “Company”). The Executive and the
Company are sometimes referred to herein collectively as the "Parties" or
individually as a "Party".
WHEREAS, the Company desires to employ the Executive on the terms and conditions
set forth herein to serve as (i) its President, (ii) on an interim basis as its
Chief Operating Officer and (iii) upon the retirement of Augustus C. Gus Griffin
(the Company’s current Chief Executive Officer), as its Chief Executive Officer;
and
WHEREAS, the Executive desires to be employed by the Company on such terms and
conditions;
NOW, THEREFORE, in consideration of the mutual covenants, promises, and
obligations set forth herein, the parties agree as follows:
1.Term. The Executive's employment hereunder shall be effective as of March 16,
2020 (the “Effective Date”) and shall continue until terminated pursuant to
Section 6 (the “Term”.
2. Position and Responsibilities.
(a) The Executive shall initially serve as President and Chief Operating Officer
of the Company. Upon the retirement of Mr. Griffin, but in no event later than
May 21, 2020, the Executive shall serve as President and Chief Executive Officer
of the Company and in any other positions that the Company’s Board of Directors
(the “Board”) shall direct. The Executive will have the duties, authorities and
responsibilities commensurate with the duties, authorities and responsibilities
of presidents, chief operating officers and/or chief executive officers, as
applicable, in publicly-traded United States-based companies of similar size,
and such other duties, authorities and responsibilities as the Board designates
from time to time that are not inconsistent with the Executive's positions. The
Executive will initially report to, and be subject to direction of, the
Company’s Chief Executive Officer and upon becoming the Chief Executive Officer
will report to, and be subject to direction of, the Board.
(b) During the Term of this Agreement, the Executive shall devote his best
efforts to the business and affairs of the Company and shall devote all of his
business time to perform the duties hereunder. Notwithstanding the foregoing,
with the prior approval of the Board, the Executive may devote a reasonable
portion of his time to serve on boards of directors, boards of managers or
boards of trustees, or committees thereof, of companies or organizations
involving no conflict of interest with the interests of the Company. The
Executive will use reasonable efforts to comply in all material respects with
all reasonable policies of the Company as are from time to time in effect and
applicable to the Executive positions.
CORE/3001926.0002/157289220.4

--------------------------------------------------------------------------------



3. Board Membership. The Board will nominate Executive for re-election at the
expiration of Executive's then-current term, as a member of the Board; provided
that the foregoing shall not be required to the extent prohibited by law or
regulatory requirements.
4. Relocation. The Executive shall promptly relocate his residence to Atchison,
Kansas or to the Kansas City metropolitan area, and shall maintain his residence
in one of those locales. A relocation package, including moving expenses as well
as assistance with real estate sale and purchase fees will be tailored to the
Executive's particular circumstances in accordance with the Company’s relocation
policy.
5. Compensation.
(a) Base Compensation. The gross base salary of the Executive for 2020 shall be
an annual rate of $650,000 per year (the “Base Compensation”). The Base
Compensation shall be paid in equal weekly payments or at such other times and
in such other installments as are paid to other executives of the Company. The
Base Compensation will be reviewed annually by the Human Resources and
Compensation Committee of the Board (the “Compensation Committee”) in accordance
with the performance evaluation practices of the Company but may not be
decreased without the consent of the Executive.
(b) Signing Bonus. As authorized under the Company's 2014 Equity Incentive Plan
(the "Equity Plan"), the Executive will be granted as of 5:30 p.m. Central Time
on March 16, 2020 (the "Grant Date") an award of 8,000 restricted share units
(the "Initial RSU Grant") under the Equity Plan of the Company's common stock
which will be granted in substantially the form attached hereto as Exhibit A
(the "Initial Restricted Share Unit Agreement") and shall vest on March 2, 2023,
subject to the terms and conditions of the Initial Restricted Share Unit
Agreement attached hereto and the Equity Plan, a copy of which has been made
available to the Executive.
(c) Short-Term Incentives. For 2020, the Executive's target short-term incentive
(“STI”) award pursuant to the Company's Short-Term Incentive Plan (the “STI
Plan”) for the attainment of the Company’s 2020 performance measures will be
$650,000. The amount and timing of payments under the STI Plan will be at the
discretion of the Compensation Committee (i) based on the attainment by the
Company of quantitative performance measures set by the Board of Directors (but
calculated in accordance with rules approved by the Compensation Committee) and
qualitative goals for the Executive determined by the Compensation Committee,
and (ii) are subject to satisfaction of conditions established by the
Compensation Committee. The Executive's 2020 STI award will be prorated from the
Effective Date. The STI Plan performance measures for 2020, as determined by the
Compensation Committee, have been provided to the Executive.
For 2020, the Executive's threshold STI Plan award is 90% of the target STI Plan
award and the Executive's maximum STI Plan award, for attainment of Company
performance measures greater than 120% of the target, is 200% of the target
award. The terms and conditions of the STI Plan for future years in the Term
will be reviewed and established annually by the Compensation Committee.
2
CORE/3001926.0002/157289220.4

--------------------------------------------------------------------------------



(d) Long-term Incentive. The Executive will eligible to participate in the
Company’s long-term equity incentive (“LTI”) program for each fiscal year during
which Executive is employed under this Agreement, with an award for each year
during the Term as determined by the Compensation Committee. The awards made
under the Equity Plan in any given year during the Term will be for performance
for the immediately preceding year pursuant to the Equity Plan. For 2020, the
Compensation Committee has approved the long-term incentive goals for his
service in 2020, and based on these goals and the Company's performance in 2020,
he will in February 2021 receive an award of restricted stock units (“RSUs”) for
his service in 2020, with performance at target resulting in an award of RSUs
with a grant date fair value equal to 125% of his Base Compensation. The
Executive's 2020 LTI award will be prorated from the Effective Date. It is
anticipated that future awards under the Equity Plan will be in the form of RSUs
with three-year cliff vesting but the Company reserves the right to make awards
with other terms and conditions determined by the Compensation Committee and in
other forms permitted under the Equity Plan, including incentive stock options,
nonqualified stock options, stock appreciation rights, restricted stock, other
stock-based awards and cash performance awards.
For 2020, the Executive's threshold LTI award is 90% of the target LTI award and
the Executive's maximum LTI award, for attainment of Company performance
measures greater than 120% of the target, is 200% of the target award. The terms
and conditions of the LTI awards for future years in the Term will be reviewed
and established annually by the Compensation Committee.
(e) Expenses. The Executive shall be reimbursed, in accordance with and subject
to the Company's expense reimbursement policies and procedures, for all
reasonable expenses incurred by the Executive in performing services under this
Agreement. The Executive will submit appropriate receipts, invoices and other
evidence of expenditures as required by Company policy.
(f) Retirement. The Company will match contributions made by the Executive to
the Company's 401(k) plan up to a maximum of six percent (6%) of the Executive's
Base Compensation, which matching obligation will be subject to the then-current
annual limit set by the Board.
(g) Welfare Benefits. During the Term, the Company shall provide the Executive
and his family with benefits generally provided to its other executive officers
under its welfare benefit plans, practices, policies and programs (including,
without limitation, health, prescription, dental, disability, life and other
insurance plans).
(h) Life and Disability Insurance. The Executive will be entitled to receive a
group life insurance policy and long-term disability insurance, in each case
consistent with benefits provided to other executive officers of the Company.
(i) Vacation. Executive shall be entitled to twenty-five (25) days paid annual
vacation, in accordance with the Company's policies and provided that such
vacation times do not substantially interfere with the performance of his duties
hereunder.
3
CORE/3001926.0002/157289220.4

--------------------------------------------------------------------------------



(j) Automobile Allowance.  The Executive will be entitled to an allowance for a
vehicle of a pre-tax amount of $500 per month (with an aggregate annual amount
of $6,000).
6. Termination of Employment.
(a) By the Company with or without Cause. The Company may, at any time, in its
sole discretion, terminate the Executive's employment upon written notice with
or without Cause. For purposes of this Agreement, the term “Cause” means:
(i) commission by the Executive of an act that is materially detrimental to the
Company or any direct or indirect subsidiary of the Company (each, an
“Affiliate”), which act constitutes gross negligence or willful misconduct by
Executive in the performance of the Executive's material duties to the Company
or any Affiliate;
(ii) commission by the Executive of any act of dishonesty or breach of trust
resulting in or intending to result in the Executive's personal gain or
enrichment at the expense of the Company or any Affiliate;
(iii) violation by the Executive of Section 2 of this Agreement which violation,
if curable, is not cured by the Executive within thirty (30) days after receipt
by the Executive of written notice from the Company of such violation; or
(iv) violation by the Executive of Section 7 of this Agreement which violation,
if curable, is not cured by the Executive within thirty (30) days after receipt
by the Executive of written notice from the Company of such violation.
(b) By the Executive for Good Reason. The Executive may terminate his employment
for Good Reason by providing not less than thirty (30) days' advance written
notice of such termination to the Company in accordance with the following
sentence. “Good Reason” shall mean the continuance of any of the following
events after Executive provides the Company with at least thirty (30) days’
advance written notice of such event (specifying the basis for Executive having
Good Reason to terminate Executive’s employment) and the Company fails to effect
a correction, revocation or cure of such event within such period: (i) any
material breach of this Agreement by the Company, including the failure to pay
Executive any amount to which he is entitled under this Agreement; (ii) any
reduction in the Executive’s position, authority or responsibilities, including
the assignment to Executive of any duties that are materially and adversely
inconsistent with those assigned to him herein; or (iii) any reduction in
Executive’s Base Compensation, any reduction in the annual short-term incentive
opportunity below 100% of Executive’s Base Compensation or any reduction in the
annual long-term incentive opportunity below 125% of Executive’s Base
Compensation.
(c) Death or Disability. If the Executive's employment is terminated because of
the Executive's death, the termination of this Agreement will be effective
immediately. If the Company determines in good faith that Disability of the
Executive has occurred, the Company may provide the Executive written notice of
termination. The term “Disability” means the Executive's absence from or
inability to perform the Executive's material duties and responsibilities with
the Company for one hundred thirty (130) business days in any consecutive
4
CORE/3001926.0002/157289220.4

--------------------------------------------------------------------------------



twelve- (12-) month period as a result of incapacity due to mental or physical
illness or injury. If, within thirty (30) days of such notice of termination,
the Executive does not return to full-time performance of responsibilities, the
Executive's employment will terminate automatically. If the Executive returns to
full-time performance within thirty (30) days, such notice of termination will
be cancelled and void hereunder. Any question as to the existence of the
Executive's Disability as to which the Executive and the Company cannot agree
shall be determined in writing by a qualified independent physician mutually
acceptable to the Executive and the Company. If the Executive and the Company
cannot agree as to a qualified independent physician, each shall appoint such a
physician and those two physicians shall select a third who shall make such
determination in writing. The determination of Disability made in writing to the
Company and the Executive shall be final and conclusive for all purposes of this
Agreement.
(d) Severance.
(i) Upon a termination of the Executive's employment (other than by reason of
death or Disability which is addressed in Section 6(d)(ii)), subject to the
satisfaction of the Release Condition described in Section 6(f) below, the
Executive will be entitled to receive:
(A) payment of the Executive's accrued and unpaid Base Compensation through the
date of termination, the Executive's accrued and unused vacation days as of the
date of termination, and reimbursement of incurred and unreimbursed expenses
under Section 5(e), within thirty (30) days following the date of termination
(collectively, the amounts in this subsection (A), the “Accrued Obligations”);
(B) any STI award earned with respect to a fiscal year ending prior to the date
of such termination but unpaid as of such date, payable at the same time in the
year of termination as such payment would be made if the Executive continued to
be employed by the Company (the “Prior Year STI Award”);
(C) unless the Executive was terminated for Cause or the Executive terminated
his employment other than for Good Reason, any LTI award with respect to a
fiscal year ending prior to the date of such termination but unpaid as of such
date, shall be granted at the same time in the year of termination as such grant
would be made if the Executive continued to be employed by the Company (the
“Prior Year LTI Award”);
(D) unless the Executive was terminated for Cause or the Executive terminated
his employment other than for Good Reason, an amount equal to the product of two
(2) times the Executive's Base Compensation, which shall be paid in equal
installments on the dates on which Executive’s Base Compensation would otherwise
have been paid in accordance with the Company’s normal payroll dates in effect
as of the date of Executive’s termination of employment as if Executive’s
employment had continued for such period, provided that the delay of the payment
of any such amounts pending satisfaction of the Release Condition described in
Section 6(f) below shall be accumulated and paid on the first of the Company’s
first such scheduled payroll date following satisfaction of the Release
Condition;
5
CORE/3001926.0002/157289220.4

--------------------------------------------------------------------------------



(E) unless the Executive was terminated for Cause or the Executive terminated
his employment other than for Good Reason, any STI award related to the year in
which the termination occurs calculated based on actual performance through the
end of the applicable performance period and prorated for the number of days of
the Executive's employment in the year in which the termination occurs, payable
in a single lump sum at the same time as such payment would be made if the
Executive continued to be employed by the Company (the “Pro-Rata Bonus”). The
Pro-Rata Bonus shall supersede any conflicting provisions in the STI Plan;
(F) unless the Executive was terminated for Cause or the Executive terminated
his employment other than for Good Reason, an LTI Award shall be made for the
service of the Executive during the portion of the year in which the termination
occurs (the “Pro-Rata LTI Award”), which Pro-Rata LTI Award shall be equal to
the product of (x) the number of RSUs that would be included in a LTI award if
he had served for the entire year in which the termination occurred, times (y) a
fraction, with the numerator being the number of days of the Executive’s
employment in the year in which the termination occurs and the denominator being
365. The Pro-Rata LTI Award shall be granted at the same time as such award
would be made if the Executive continued to be employed by the Company. The
Pro-Rata LTI Award shall supersede any conflicting provision in the LTI Plan;
(G) unless the Executive was terminated for Cause, all RSUs that have been
granted to Executive (including those referenced in Section 6(d)(i)(C) and
Section 6(d)(i)(F)), but that have not vested as of the date of termination of
employment, shall vest in the Executive to the same extent as if his employment
with the Company had continued through the expiration of the latest vesting
period of the last RSUs awarded to him (the date of expiration of such last
vesting period is referred to herein as the “Final Vesting Date”). The foregoing
vesting provision shall supersede any conflicting provisions in any Agreement as
to Award of RSUs that would otherwise require forfeiture of RSUs that were not
vested as of the date of termination of employment; and
(H) any other amounts or benefits due to the Executive under Section 5(g) of
this Agreement or otherwise in accordance with the Company’s benefit, fringe
benefit plans, programs or policies, payable at such times and otherwise in
accordance with the terms and conditions such arrangements (the “Other
Benefits”); and
(ii) Upon a termination of employment due to the Executive's death or
Disability, the Executive or a representative of the Executive shall be entitled
to the Accrued Obligations, the Other Benefits, the Prior Year STI Award, the
Prior Year LTI Award (which in the case of death shall be fully vested and in
the case of disability shall vest in the Executive to the same extent as if his
employment with the Company had continued through the Final Vesting Date), the
Pro-Rata Bonus, and an amount equal to the Executive’s Base Compensation (which
shall be paid in equal installments on the dates on which Executive’s Base
Compensation would otherwise have been paid in accordance with the Company’s
normal payroll dates in effect as of the date of Executive’s termination of
employment as if Executive’s employment had continued for such period, provided
that the delay of the payment of any such amounts pending satisfaction of the
Release Condition described in Section 6(f) below shall be accumulated and paid
on the
6
CORE/3001926.0002/157289220.4

--------------------------------------------------------------------------------



first of the Company’s first such scheduled payroll date following satisfaction
of the Release Condition). The foregoing provision shall supersede any
conflicting provisions in the STI Plan and the LTI Plan.
(e) Resignations. Upon any termination of the Executive's employment with the
Company for any reason, the Executive agrees to promptly resign as a director of
the Company and its Affiliates and from any other offices, directorships,
trusteeships, committee memberships and fiduciary capacities held with, or on
behalf of, the Company and its Affiliates. The Executive shall promptly execute
any further documentation thereof as requested by the Company and, if the
Executive is to receive any payments from the Company, execution of such further
documentation shall be a condition thereof.
(f) Release Condition. Executive agrees that Executive shall be entitled to the
amounts and benefits set forth in Sections 6(d)(i)(C), 6(d)(i)(D), 6(d)(i)(E),
6(d)(i)(F), 6(d)(i)(H) and (in the case of disability) 5(d)(ii) only if
(i) Executive executes a release of all claims against the Company (other than
indemnity claims the Executive may have against the Company that arise under the
Company’s Bylaws or the director and officer insurance policies) in such
reasonable form as the Company may reasonably prescribe and has not materially
breached, as of the date of termination, Section 7 of this Agreement and does
not materially breach such provisions at any time during the period for which
such payments are to be made or vesting of RSUs is to take place, and (ii) such
release becomes effective and irrevocable no later than seven (7) days following
the date of Executive’s termination of employment (“Release Condition”). If the
Executive materially breaches Section 7 of this Agreement, the Company shall
have no obligation to make any severance, other payment, or provide any benefit
under this Agreement during the period in which such amounts are otherwise
payable or such benefits are otherwise to be provided, but only to the extent
such that the value of such foregone severance, other payment, or other benefits
does not exceed the actual damages sustained by the Company with respect to such
material breach.
(g) No Duplication of Benefits. Any termination payments made and benefits
provided under this Agreement to the Executive shall be in lieu of any other
severance payments or benefits for which the Executive may be eligible under any
of the plans, policies or programs of the Company or under the Worker Adjustment
Retraining Notification Act of 1988 or any similar state statute or regulation.
In the event any plan or grant provides for better treatment as to equity on a
termination of employment than that provided herein, such better provision shall
apply.
7. Restrictions. The Executive agrees that (i) he will possess and will continue
to possess as a result of his services under this Agreement certain confidential
and proprietary information regarding the Company, its business and its business
plans and (ii) the use of any such confidential and proprietary information in a
business or activity which competes with the Company would adversely affect the
business and the Company’s assets and provide the competing business with an
unfair advantage over the Company. Accordingly, the parties wish to restrict the
Executive’s use and disclosure of such information and his ability to compete
unfairly or enable others to compete unfairly with the Company. The Executive
agrees to comply with the terms of this Section 7, all of which are reasonable
and necessary to protect the confidential or
7
CORE/3001926.0002/157289220.4

--------------------------------------------------------------------------------



proprietary business information and trade secrets of the Company and to prevent
any unfair advantage from being conferred upon a competing business of the
Company, as set forth below:
(a) Non-Hiring and Non-Solicitation of Employees. During the Term, and for a
period ending on the Final Vesting Date (as defined in Section 6(d)(i)(G)), the
Executive may not directly or indirectly recruit, solicit, or hire any executive
or master distiller of the Company or its Affiliates or otherwise induce any
such executive or master distiller of the Company or its Affiliates to leave the
employment of the Company or an Affiliate to become an employee of or otherwise
be associated with any other party or with the Executive or any company or
business with which the Executive is or may become associated. Notwithstanding
the foregoing, the restrictions in this Section 7(a) shall not apply with regard
to (i) general solicitations that are not specifically directed to employees of
the Company or its Affiliates (but the restrictions shall still apply to the
hiring of any executive or master distiller who responds to such general
solicitation), (ii) serving as a reference at the request of any employee or
(iii) actions taken in the good faith performance of the Executive's duties for
and/or for the benefit of the Company and/or its Affiliates. The running of the
restriction period contained in this Section 7(a) will be suspended and shall
not apply during any period of violation and/or any period of time during which
litigation to enforce this covenant is pending, but only to the extent the
Company prevails in such litigation. The Company hereby provides the following
notice to the Executive, the contents of which supersedes any contrary
provisions of this Agreement:
Pursuant to the Defend Trade Secrets Act of 2016, the Parties understand that an
individual may not be held criminally or civilly liable under any federal or
state trade secret law for the disclosure of a trade secret that: (a) is made
(i) in confidence to a federal, state, or local government official, either
directly or indirectly, or to an attorney; and (ii) solely for the purpose of
reporting or investigating a suspected violation of law; or (b) is made in a
complaint or other document that is filed under seal in a lawsuit or other
proceeding. An individual who files a lawsuit for retaliation by an employer for
reporting a suspected violation of law may disclose the employer's trade secrets
to the attorney and use the trade secret information in the court proceeding if
the individual: (a) files any document containing the trade secret under seal;
and (b) does not disclose the trade secret, except pursuant to court order.
(b) Non-Interference with Business Relations. During the Term and thereafter
(except in the case of clause (ii) which shall continue for a period ending on
the Final Vesting Date (as defined in Section 6(d)(i)(G))) (regardless of the
circumstances of such termination and the length of this Agreement), the
Executive agrees that he shall not, directly or indirectly, (i) do anything to
discredit or otherwise injure the reputation or goodwill of the Company or its
Affiliates, (ii) without the written consent of the Company, solicit, induce or
attempt to solicit or induce any customer or any person or entity known by
Executive or which would be reasonably known by Executive to be an employee,
independent contractor or other professional or business relation of the Company
(or any Affiliate) to cease doing business, or change the amount or terms of
business, with the Company (or any Affiliate), or (iii) in any way interfere
with the Company’s (or any Affiliate's) relationship with any customer,
employee, independent contractor, or other professional or business relation of
the Company or Affiliate. For purposes hereof, a customer of the Company shall
be defined as any person or entity who has purchased
8
CORE/3001926.0002/157289220.4

--------------------------------------------------------------------------------



any goods or services from the Company (or any Affiliate) during the one (1)
year period preceding termination of Executive’s employment in an amount equal
to or greater than $5,000,000 in the aggregate.
(c) Confidential Information. The Executive recognizes that the business
interests of the Company and its Affiliates require the fullest practical
protection and confidential treatment of all information, not generally known
within the relevant trade group or by the public, including all Work Product (as
defined below), business and marketing plans, training materials, promotional
materials, illustrations, designs, plans, data bases, sources of supply,
customer lists, vendor lists, market surveys and/or analyses, supplier and
contractor lists, trade secrets, distillation processes, procedures and
techniques, mash bills, and all other valuable or unique information and
techniques acquired, developed or used by the Company or its Affiliates relating
to the business, operations, suppliers, employees and customers of the Company
or its Affiliates, regardless of whether such information is in writing, on
computer disk or disk drive or in any other form (hereinafter collectively
termed “Protected Information”). The Executive expressly acknowledges and agrees
that the Protected Information constitutes trade secrets and/or confidential and
proprietary business information of the Company (or its Affiliates, or its
customers or suppliers, as the case may be). Protected Information shall not
include information which is or becomes publicly known, through no breach of
this Section 7 by the Executive. The Executive acknowledges that Protected
Information is essential to the success of the business of the Company and its
Affiliates, and it is the policy of the Company and its Affiliates to maintain
as secret and confidential the Protected Information, which gives the Company or
its Affiliates a competitive advantage over those who do not know the Protected
Information is expressly and implicitly protected by the Company and its
Affiliates from unauthorized disclosure. Accordingly, the Executive agrees to
take all reasonable steps to hold such Protected Information in a fiduciary
capacity, to keep secret and to treat confidentially, and not to permit any
other person or entity to, directly or indirectly, appropriate, divulge,
disclose or otherwise disseminate to any other person or entity nor use in any
manner for him or any other person’s or entity’s purposes or benefit any
Protected Information, and not to use or aid others in using any such Protected
Information in competition with the Company or any Affiliate except (i) in
furtherance of the performance of his duties to the Company or its Affiliates,
whether under this Agreement or otherwise, or (ii) to the extent that disclosure
is required by law. Executive shall not be in breach of this section in the
event of disclosure, if such disclosure occurs through no action or fault of his
own, or arises out of the willful, illegal or negligent actions of another
individual or entity not under his control. This obligation of non-disclosure of
information shall survive this Agreement and shall continue to exist for so long
as such information remains Protected Information.
(d) Reasonableness of Restrictions. The Executive acknowledges and agrees that,
given the nature of the business of the Company, and the Company’s proposed
business plans, the restrictions imposed upon the Executive by this Section 7
and the purposes for such restrictions are reasonable and are designed to
protect the trade secrets, confidential and proprietary business information and
the future success of the Company and its Affiliates without unduly restricting
the Executive’s future employment. If, at the time of enforcement of this
Section 7, a court shall hold that any of the duration, scope or geographic
restrictions stated herein are unreasonable under circumstances then existing,
the parties agree (and shall stipulate, if necessary, in an appropriate
pleading) that the maximum duration, scope or geographic area
9
CORE/3001926.0002/157289220.4

--------------------------------------------------------------------------------



reasonable under such circumstances shall be substituted for the stated
duration, scope or geographic area. The Executive acknowledges and agrees that
in the event of his breach of any provision of this Section 7, the Company and
its Affiliates will suffer irreparable harm and, accordingly, the Executive
agrees that the Company’s right to terminate this Agreement for Cause pursuant
to Section 7(a) does not reflect the Company's damages on account of such
breach, shall not be the Company’s exclusive remedies, and that the Company
shall be entitled to exercise any other remedies available to it at law or in
equity, including injunctive relief or other equitable remedies. In the event of
any breach of the provisions of this Section 7, the Executive further agrees
that the time periods set forth in this Section 7 shall be extended by the
period of such breach.
(e) Nondisparagement. During the Term and for two (2) years thereafter (the
“Restricted Period”), the Executive agrees not to, with intent to damage,
disparage or encourage or induce others to disparage the Company or its
Affiliates or their respective officers, directors, employees or other service
providers as of the date of termination of the Executive's employment (the
“Company Parties”). For purposes of this Section 7(e), the term “disparage”
includes, without limitation, comments or statements to the press, to the
employees of the Company, or its Affiliates or to any individual or entity with
whom the Company or its Affiliates has a business relationship (including,
without limitation, any vendor, supplier, customer or distributor), or any
public statement, that in each case is intended to, or can be reasonably
expected to, damage any of the Company Parties in more than a de minimis manner.
Notwithstanding the foregoing, nothing in this Section 7(e) shall prevent the
Executive from (i) making any truthful statement to the extent, but only to the
extent (A) necessary with respect to any litigation, arbitration or mediation
involving this Agreement, including, but not limited to, the enforcement of this
Agreement, in the forum in which such litigation, arbitration or mediation
properly takes place or (B) required by law, legal process or by any court,
arbitrator, mediator or administrative or legislative body (including any
committee thereof) with apparent jurisdiction over the Executive, (ii) making
normal competitive statements during any period after the termination of the
Executive's employment, (iii) making any statements in the good faith
performance of the Executive's duties to Company or its Affiliates, and
(iv) rebutting any statements made by the Company or its Affiliates or their
respective officers, directors, employees or other service providers.
(f) Documents and Processes, etc. Any information or innovations related to the
business conducted by the Company or its Affiliates during the Term, including,
but not limited to, inventions, improvements, methods, technology, programs,
customer lists, reports, distribution records, brochures, instructions, manuals,
processes, etc., which are, during the Term, conceived, developed, or improved
upon by the Executive for use by the Company or any of its Affiliates, alone or
in conjunction with other employees, managers or consultants (collectively
called “Work Product”), shall be the exclusive property of the Company or the
applicable Affiliate, and during and after termination of this Agreement for any
reason whatsoever, and the Executive shall not use, duplicate, reveal or take
with him any such Work Product or other materials of the Company or any
Affiliate other than in furtherance of the performance of his duties to the
Company or any Affiliate, whether under this Agreement or otherwise. To the
extent that any such Work Product is not a work made for hire, the Executive
hereby assigns to the Company or the applicable Affiliate all rights in such
material. The Executive agrees to execute any documents at any time reasonably
required by the Company in
10
CORE/3001926.0002/157289220.4

--------------------------------------------------------------------------------



connection with the registration of copyright, patent application or other
perfection of the ownership of the Work Product by the Company or the applicable
Affiliate.
(g) Survival. No reference in this Agreement to expiration or termination of
this Agreement means expiration or termination of this Section 7. The parties
agree that Section 7 shall survive the expiration of the Term or earlier
termination of this Agreement for whatever reason, except as otherwise expressly
set forth hereunder.
8. Cooperation. During the Term and thereafter, the Executive agrees to
reasonably assist and cooperate with the Company and/or any Affiliate (and their
outside counsel) at mutually convenient times and places in connection with the
defense or prosecution of any claim that may be made or threatened against or by
the Company or any Affiliate, or in connection with any ongoing or future
investigation or dispute or claim of any kind involving the Company or any
Affiliate, including any proceeding before any arbitral, administrative,
judicial, legislative, or other regulatory body or agency, including preparing
for and testifying in any proceeding to the extent such claims, investigations
or proceedings materially relate to services performed or required to be
performed by the Executive, or pertinent knowledge possessed by the Executive,
in each case, other than any such proceeding in which the Executive and the
Company and/or its Affiliates are adverse parties to one another or are
reasonably likely to be or which relate to matters exclusively related to the
period after termination of the Executive's employment with the Company. Upon
presentment to the Company of appropriate documentation, the Company will pay
directly or reimburse the Executive for the reasonable out-of-pocket expenses
incurred as a result of such cooperation.
9. Non-Contravention; No Conflict. The Executive represents and warrants that
the Executive is not a party to any agreement or restrictive covenant preventing
him from performance of the services required under this Agreement. The
Executive is not aware of any situation creating or appearing to create a
conflict of interest between the Executive and the Company or any Affiliate. To
the extent that the Executive is a party to any confidentiality or nondisclosure
agreement, the Executive agrees to comply with all such agreements and to not
use any confidential trade secret information of any third party while employed
by the Company.
10. Clawback. If the Company is required to restate its financial results due
for fiscal year 2020 or thereafter while the Executive is Chief Executive
Officer of the Company due to material noncompliance with financial reporting
requirements under United States federal securities laws as a result of
misconduct or error (as determined in good faith by the Audit Committee or by
the full Board of Directors), the Company may, in the good faith discretion of
the Compensation Committee, take action to recoup from the Executive all or any
portion of any performance-based or other incentive-based compensation, and
profits realized from the sale of Shares (each such amounts shall be referred to
as an “Award”) received as equity compensation by the Executive, the amount of
which had been determined in whole or in part upon performance goals relating to
the restated financial results, or upon the Fair Market Value of Shares,
regardless of whether the Executive engaged in any misconduct or was at fault or
responsible in any way for causing the need for the restatement. In such an
event, the Company or any Affiliate shall be entitled to recoup up to the
amount, if any, by which the Award, or the Fair Market Value of the Shares,
actually received by the Executive exceeded the payment or Fair Market Value, as
applicable, that would have been received based on the restated financial
11
CORE/3001926.0002/157289220.4

--------------------------------------------------------------------------------



results, and any profits from the sale of Shares transferred pursuant to an
Award in excess of the profits that would have been received based on the
restated financial results. The Company’s and each Affiliate's right of
recoupment shall apply only if demand for recoupment is made not later than
three years following the payment of the applicable Award. Any recoupment shall
be made net of any taxes the Executive paid (to the extent such taxes may not be
reasonably recovered by the Executive) on the compensation subject to
recoupment. The Executive acknowledges that the Executive is aware of (i) the
provision of Section 304 of the Sarbanes-Oxley Act of 2002 and the right of the
Securities Exchange Commission (“SEC”) with respect thereto, (ii) Section 10D of
the Securities Exchange Act of 1934, as amended (“Exchange Act”), which was
added by Section 954 of the Dodd-Frank Wall Street Reform and Consumer
Protection Act of 2010 and which requires listed companies to implement clawback
policies that comply with listing requirement of the applicable stock exchange
with respect to the recovery of incentive-based compensation in the event of an
accounting restatement, (iii) proposed Rule 14D-1 which was proposed by the SEC
to require such listing requirements to be established, and (iv) the Company’s
obligation to adopt a clawback policy that complies with the implementing Nasdaq
listing standard that would be adopted after the SEC adopts a final rule under
Section 10D of the Exchange Act (the “Dodd-Frank Clawback Policy”). The parties
agree that this Section 10 may be amended by the Company to conform to the
Dodd-Frank Clawback Policy when such policy is adopted by the Company in order
to comply with the aforementioned Nasdaq listing standard. The following
definitions apply for purposes of this Section 10:
(a) “Fair Market Value” means, as of any given date, (i) if the Shares are
listed on Nasdaq Global Select Market (or another U.S. national securities
exchange), the closing price on the date at issue, or if there is no closing
price on such date, the closing price on the last preceding day for which there
was a closing price; (ii) if the Shares are not listed on Nasdaq Global Select
Market (or another U.S. national securities exchange), a value determined by the
reasonable application of a reasonable valuation method as determined by the
Compensation Committee in accordance with Section 409A of the Code.
(b) “Shares” means shares of the common stock, without par value, of the
Company.
11. Section 409A. It is intended that this Agreement will comply with, or be
exempt from, Section 409A of the Code and any regulations and guidelines
promulgated thereunder (collectively, “Section 409A”), to the extent the
Agreement is subject thereto, and the Agreement shall be interpreted on a basis
consistent with such intent. Notwithstanding any provision to the contrary in
this Agreement, if the Executive is deemed on the date of the Executive's
“separation from service” (within the meaning of Treas. Reg. Section
1.409A-1(h)) with the Company to be a “specified employee” (within the meaning
of Treas. Reg. Section 1.409A-1(i)), then with regard to any payment or benefit
that is considered non-qualified deferred compensation under Section 409A
payable on account of a “separation from service” that is required to be delayed
pursuant to Section 409A(a)(2)(B) of the Code (after taking into account any
applicable exceptions to such requirement), such payment or benefit shall be
made or provided on the date that is the earlier of (i) the expiration of the
six- (6-) month period measured from the date of the Executive's “separation
from service,” or (ii) the date of the Executive's death (the “Delay Period”).
Upon the expiration of the Delay Period, all payments and benefits delayed
pursuant to this Section 11 (whether they would have otherwise been payable in a
single sum or in
12
CORE/3001926.0002/157289220.4

--------------------------------------------------------------------------------



installments in the absence of such delay) shall be paid or reimbursed to the
Executive in a lump sum and any remaining payments and benefits due under this
Agreement shall be paid or provided in accordance with the normal payment dates
specified for them herein. Notwithstanding any provision of this Agreement to
the contrary, for purposes of any provision of this Agreement providing for the
payment of any amounts or benefits upon or following a termination of
employment, references to the Executive’s “termination of employment” (and
corollary terms) with the Company shall be construed to refer to Executive’s
“separation from service” (within the meaning of Treas. Reg. Section 409A-1(h))
with the Company.
12. IRC § 280G: Best Net Protection. In the event that the severance payments,
distributions or benefits to be made by the Company to or for the benefit of the
Executive (whether paid, payable, distributed, distributable or provided
pursuant to the terms of this Agreement, under some other plan, agreement, or
arrangement, or otherwise) (“Payments”) (i) constitute “parachute payments”
within the meaning of Code Section 280G and (ii) but for this Section 12 would
be subject to the excise tax imposed by Code Section 4999 (the “Excise Tax”),
then the Payments to the Executive shall be either: (a) delivered in full, or
(b) delivered after reducing the Payments $1 below the safe harbor limit (as
described in Code Section 280G(b)(2)(A)(ii)) which would result in no portion of
the Payments being subject to the Excise Tax. The choice between (a) and (b)
shall depend upon whichever of the foregoing amounts, taking into account the
applicable federal, state, and local income taxes and the Excise Tax, results in
the receipt by the Executive, on an after-tax basis, of the greater amount,
notwithstanding that all or some portion of the Payments may be taxable under
Code Section 4999. In the event that the Payments are required to be reduced by
this Section 12, any amount payable pursuant to Sections 6(d)(i)(D) – (H) shall
be reduced, first by reducing all Payments being made pursuant to Section
6(d)(i)(D) through Section 6(d)(i)(F) that do not constitute “nonqualified
deferred compensation” within the meaning of Code Section 409A (in the order
designated by the Executive), second, by reducing all Payments other than those
made pursuant to Section 6(d)(i)(D) through Section 6(d)(i)(F) that do not
constitute “nonqualified deferred compensation” within the meaning of Code
Section 409A (in the order designated by the Executive), and third, reducing all
Payments that constitute “nonqualified deferred compensation” within the meaning
of Code Section 409A, with the latest of such scheduled payments being reduced
first. The Company's accounting firm shall make all determinations required by
this Section 12, and the Company and the Executive shall cooperate with each
other and the accounting firm and shall provide necessary information so that
the accounting firm may make all such determinations. The Company shall pay all
of the fees of the accounting firm for services performed by the accounting firm
as contemplated in this Section 12.
13. Miscellaneous.
(a) Survival. Upon the expiration or other termination of this Agreement, the
respective rights and obligations of the parties hereto shall survive to the
extent necessary to carry out the intentions of the parties under this
Agreement.
(b) Withholding Taxes. From any payments due hereunder to the Executive from the
Company, there will be withheld amounts required to satisfy liabilities for
federal, state, and local taxes and withholdings. In addition, the Company
agrees that except as would violate applicable securities law, (i) the Executive
shall be permitted to sell Shares in order to satisfy any
13
CORE/3001926.0002/157289220.4

--------------------------------------------------------------------------------



such taxes and withholding obligations and (ii) any minimum required tax
withholding obligations on the Executive's equity compensation awards in respect
of Shares may be satisfied by reducing the number of Shares otherwise payable
under such award by an amount of such Shares having a fair market value equal to
the amount of such tax withholding obligations.
(c) Amendment. Except as otherwise provided in Section 10, this Agreement may
only be amended or modified by an instrument in writing signed by each of the
parties hereto. No failure or delay on the part of either party to this
Agreement in the exercise of any power or right, and no course of dealing
between the parties hereto, shall operate as a waiver of such power or right,
nor shall any single or partial exercise of any power or right preclude any
further or other exercise thereof or the exercise of any other power or right.
The remedies provided for herein are cumulative and not exclusive of any
remedies which may be available to either party at law or in equity. Any waiver
of any provision of this Agreement, and any consent to any departure by either
party from the terms of any provision hereof, shall be effective only in the
specific instance and for the specific purpose for which given. Nothing
contained in this Agreement and no action or waiver by any party hereto shall be
construed to permit any violation of any other provision of this Agreement or
any other document or operate as a waiver by such party of any of his or its
rights under any other provision of this Agreement or any other document.
(d) Assignment. This Agreement is binding upon and will inure to the benefit of
the Executive and the Executive's heirs, executors, assigns and administrators
or the Executive's estate and property and the Company and their successors and
permitted assigns. The Executive may not assign or transfer to others the
obligation to perform the Executive's duties hereunder. The Company may not
assign this Agreement other than to a successor to all or substantially all of
its business and then only upon such assignee’s delivery to the Executive of a
written assumption of this Agreement; provided, however, that the Company may
assign this Agreement to an Affiliate with the Executive's consent, in which
case, after such assignment, the “Company” means the Affiliate to which this
Agreement has been assigned.
(e) Notices. Unless otherwise provided, any notice required or permitted under
this Agreement shall be given in writing and shall be deemed effectively given
upon personal delivery to the party to be notified, the following business day
after deposit with a reputable overnight courier service or three (3) business
days after deposit with the United States Post Office, by registered or
certified mail, postage prepaid and addressed to the party to be notified at the
address indicated below, or at such other address as such party may designate by
ten (10) days’ advance written notice to the other party.
(i) If to Company, to:
        MGP Ingredients, Inc.
        100 Commercial Street, Box 130
        Atchison, Kansas 66002
        Attention: Board of Directors


14
CORE/3001926.0002/157289220.4

--------------------------------------------------------------------------------



        With a copy to:
        Stinson LLP
        1201 Walnut Street, Suite 2900
        Kansas City, MO 64106
        Attention: Patrick J. Respeliers


(ii) If to the Executive, to:
        David Colo
        763 N. 164th St
        Omaha, NE 68118


(f) Binding Effect. This Agreement shall be binding upon, and inure to the
benefit and be the obligation of the Company, its successors or assigns, as well
as the Executive, his legal representatives, heirs and successors.
(g) Severability; Construction. Whenever possible, each provision of this
Agreement shall be interpreted in such manner as to be effective and valid under
applicable law, but if any provision of this Agreement is held by a court of
competent jurisdiction to be prohibited by or invalid under applicable law, such
provision shall be ineffective only to the extent of such prohibition or
invalidity, without invalidating the remainder of this Agreement. Use of the
word “including” shall not be limited by the terms following such word. All
references to singular or plural terms shall mean the other where appropriate.
The term “Affiliate” shall refer to subsidiaries of the Company now existing or
hereafter formed or acquired.
(h) Descriptive Headings; Terms. The descriptive headings of this Agreement are
inserted for convenience only and do not constitute a part of this Agreement.
(i) Counterparts. This Agreement may be executed in two or more counterparts,
each of which shall be deemed an original but all of which shall together
constitute one and the same document.
(j) Choice of Law. This Agreement shall be governed by, and construed in
accordance with, the internal laws (as opposed to conflict of law provisions) of
the State of Kansas.
(k) Expenses. In the event of any litigation between the parties relating to
this Agreement and their rights hereunder, the prevailing party shall be
entitled to recover all reasonable litigation costs and reasonable attorneys’
fees and expenses from the non-prevailing party (limited to one counsel for such
party and one local counsel, if appropriate).
(l) Entire Agreement. This Agreement, together with any award agreements
referenced herein, sets forth the entire understanding of the parties regarding
the Executive’s employment with the Company, and replaces and supersedes any
other previous understandings, agreements, discussions, letters or
representations between such parties, written or oral, that may have related in
any way to the subject matter hereof including, without limitation, any
employment offers or term sheets dated as of or prior to the date hereof.


15
CORE/3001926.0002/157289220.4

--------------------------------------------------------------------------------



IN WITNESS WHEREOF, this Agreement has been executed by the Company and the
Executive as of the date first above written.
        COMPANY:


        MGP INGREDIENTS, INC.




        By: /s/ David E. Rindom
         Name: David E. Rindom
         Title: Chief Administrative Officer




        EXECUTIVE:




         /s/ David Colo 
        Name: David Colo


16
CORE/3001926.0002/157289220.4